Citation Nr: 0123853	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  01-01 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, J. F., and T. H.



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from December 1953 to September 1957, and who 
died in May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)) became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet finalized as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  

The record reflects that the appellant's claim for service 
connection for the cause of the veteran's death was denied on 
the basis that it is not well grounded.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

During the appellant's personal hearing in February 2001, it 
was indicated, at page 18, that the veteran had received 
treatment at the VA facility in Lufkin, Texas.  An attempt 
was made to obtain records from the Lufkin VA facility in 
Texas.  An April 2001 response reflects that there were no 
outpatient records at the VA Lufkin facility relating to 
treatment of the veteran.  The appellant did not provide 
information relating to when the veteran allegedly received 
treatment at the VA facility in Lufkin, Texas.  

Of record are statements received from Stephen C. Sayers, 
M.D., a private physician, received in September 2000 and 
March 2001, indicating that he had known the veteran for a 
period of time, but not indicating what period this was or to 
what extent he had treated the veteran for an asthmatic 
condition.  The record does not indicate that an attempt has 
been made to obtain copies of treatment records from Dr. 
Sayers.  

The veteran was hospitalized at the VA medical facility in 
Shreveport, Louisiana, in April and May 1999, just prior to 
his death.  The appellant has submitted copies of treatment 
records relating to that hospitalization, but the record does 
not contain a copy of the hospital discharge summary relating 
to that period of hospitalization.  

A May 1977 letter from Kenneth B. Jones, Jr., M.D., reflects 
that the veteran had received treatment from a Dr. Melvin 
Johnson relating to his lung condition.  This letter provides 
an address for Dr. Johnson.  The record does not indicate 
that an attempt has been made to obtain these records.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  The RO should contact the Shreveport 
VA hospital and request a copy of the 
discharge summary relating to the 
hospitalization of the veteran in April 
and May 1999.  

2.  After obtaining any necessary 
authorization, the RO should contact Dr. 
Melvin Johnson and Dr. Stephen Sayers and 
request copies of all records relating to 
any treatment of the veteran.  In 
conjunction with obtaining releases from 
the appellant for this information, the 
RO should request that the appellant 
provide the most recent addresses that 
she has for Drs. Johnson and Sayers.  

3.  The RO should contact the appellant 
and request that she provide the dates 
that the veteran was allegedly treated at 
the VA facility in Lufkin, Texas.  After 
obtaining this information the RO should 
again request records from the Lufkin, 
Texas, VA facility relating to treatment 
of the veteran.  

4.  With respect to the above, all 
attempts to get records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, 38 U.S.C.A. § 5103(A)(b)(2), the RO 
should notify the appellant of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action 
that the RO will take to obtain such 
records.  For any VA or other Federal 
department or agency records, the RO 
should, in accordance with the VCAA, 
38 U.S.C.A. § 5103(A)(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the particular 
sources would be futile.  

5.  Then, the RO should arrange for a 
review of the entire claims file by an 
appropriate VA physician.  The physician 
is requested to provide an opinion, based 
on a review of the evidence, as to 
whether it is at least as likely as not 
that the asthma the veteran experienced 
during his active service was causally or 
etiologically related to the cause of the 
veteran's death or whether it contributed 
substantially or materially to cause or 
hasten his death.  If the veteran's death 
cannot be medically linked or attributed 
to his period of military service or any 
incident therein, the physician should 
clearly and specifically so indicate in 
the report.  A complete rationale for any 
opinion offered should be given.  

6.  Then, after ensuring that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 1991 and Supp. 2001) are 
fully complied with and satisfied, the RO 
should readjudicate the issue on appeal.  

7.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



